DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 8/22/22.  Claims 1-15 were amended.  Claims 1-15 are presently pending and are presented for examination.

Response to Arguments
Applicant’s arguments, see pages 5-6 of Remarks, filed 8/22/22, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered, some of which are persuasive.  Therefore, the interpretation of “an absorption component” under 35 U.S.C. 112(f) has been withdrawn.  However, upon further consideration, the interpretation of “a system” (claim 7) under 35 U.S.C. 112(f) is maintained as presented below because applicant has not presented a sufficient showing that the claim limitation (i.e. “a system”) recites sufficient structure to perform the claimed function (i.e. “to carry the bleach chemical solution onto the stained area”).
Applicant’s arguments, see pages 6-8 of Remarks, filed 8/22/22, with respect to the rejections of claims 1-7, 9-13 under 35 U.S.C. 102(a)(1) as being anticipated by McCallum (US Pat. 3,721,026) and claim 8 under 35 U.S.C. 103 as being unpatentable over McCallum in view of Righetto (US Pub. 2007/0267049) have been fully considered but they are not persuasive.
Applicant argues that McCallum fails to disclose “a housing for enclosing the stained area and the heating plate” as defined by independent claims 1 and 3.
Examiner respectfully disagrees.  Merriam-Webster defines ‘enclose’ as: (a) “to close in : surround” and (b) “to hold in : confine”.  As seen in Figure 5 of McCallum, the housing comprises a vacuum enclosure (22) forming a skirt extending from the casing means (15) which surrounds the heating plate (32) [col. 7, lines 28-50].  Regarding the recitation “a housing for enclosing the stained area”, this recitation is a statement of intended use which does not patentably distinguish over McCallum since McCallum meets all the structural elements of the claims and is capable of enclosing the stained area of the cloth during operation [See MPEP 2114], wherein McCallum teaches that the vacuum applied at the vacuum enclosure (22) of the housing tends to lift fabric tight maintaining a constant friction tension at a periphery of the fabric surrounding the stained area [col. 9, lines 65-68].  Therefore, given the broadest reasonable interpretation, McCallum meets all features of “a housing for enclosing the stained area and the heating plate” as defined by independent claims 1 and 3.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by McCallum, and no such structural distinction is apparent.  On this basis, the rejections of claims 1-7, 9-13 under 35 U.S.C. 102(a)(1) and claim 8 under 35 U.S.C. 103 are maintained as presented in the following office action.
Applicant’s arguments, see page 8 of Remarks, filed 8/22/22, with respect to the rejections of claims 14-15 under 35 U.S.C. 103 as being unpatentable over McCallum in view of Clowes (US Pub. 2015/0225891) have been fully considered but they are not persuasive.
Applicant argues that McCallum and Clowes fail to disclose “enclosing the heated stained area” as defined by independent claim 1.
Examiner respectfully disagrees.  Merriam-Webster defines ‘enclose’ as: (a) “to close in : surround” and (b) “to hold in : confine”.  McCallum teaches that the vacuum applied at the vacuum enclosure (22) of the housing tends to lift fabric tight maintaining a constant friction tension at a periphery of the fabric surrounding the stained area [col. 9, lines 65-68].  Therefore, given the broadest reasonable interpretation, McCallum meets all features of “enclosing the heated stained area” as defined by independent claim 14.  On this basis, the rejections of claims 14-15 under 35 U.S.C. 103 are maintained as presented in the following office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 3,721,026 to McCallum (hereafter “McCallum”).
Regarding claim 1,
McCallum discloses a stain removal device (10) for treating a stained area on a cloth, the stain removal device comprising: 
a heating plate (32) for heating a chemical solution previously dosed onto the stained area [Fig. 3, 5, 7c, 8; col. 7, lines 42-50];
a housing (comprising casing means 15 and vacuum enclosure 22 extending therefrom) for enclosing the stained area and the heating plate [Fig. 1-5; col. 7, lines 28-50]; 
an absorption component (112) for absorbing vapours of said chemical solution generated from the stained area, said absorption component cooperating with said housing and being arranged above said heating plate [Fig. 2; col. 11, lines 48-62]. 
	It is noted that the recitation “a heating plate for heating a bleach chemical solution” is a statement of intended use which does not patentably distinguish over the prior art since McCallum meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since McCallum is capable of heating a bleach chemical solution, the claim is therefore met.
Regarding claim 2,
McCallum discloses the stain removal device of claim 1, further comprising a suction fan (24) arranged in said housing to draw air containing said vapours [Fig. 2; col. 7, lines 11-27].  
Regarding claim 3,
McCallum discloses a stain removal device (10) for treating a stained area on a cloth, the stain removal device comprising: 
a heating plate (32) for heating a chemical solution previously dosed onto the stained area [Fig. 3, 5, 7c, 8; col. 7, lines 42-50];
a housing (comprising casing means 15 and vacuum enclosure 22 extending therefrom) for enclosing the stained area and the heating plate [Fig. 1-5; col. 7, lines 28-50]; 
a suction fan (24) arranged in said housing to draw air containing vapours of said chemical solution generated from the stained area [Fig. 2; col. 7, lines 11-27]. 
It is noted that the recitation “a heating plate for heating a bleach chemical solution” is a statement of intended use which does not patentably distinguish over the prior art since McCallum meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since McCallum is capable of heating a bleach chemical solution, the claim is therefore met.
Regarding claim 4,
McCallum discloses the stain removal device of claim 3, further comprising an absorption component (112) cooperating with said housing for absorbing said vapours [Fig. 2; col. 11, lines 48-62]. 
Regarding claim 5,
McCallum discloses the stain removal device of claim 1, wherein said absorption component (112a) is arranged at a top part of the housing [Fig. 13; col. 12, lines 59-67].  
Regarding claim 6,
McCallum discloses the stain removal device of claim 1, wherein the heating plate comprises at least one hole (63) to let said vapours pass through [Fig. 5; col. 7, lines 53-58].  
Regarding claim 7,
McCallum discloses the stain removal device of claim 1, further comprising a container (136a) for storing the chemical solution and a system (158a, 157a) to carry the chemical solution onto the stained area [Fig. 13; col. 13, lines 7-41].
Regarding claim 9,
McCallum discloses the stain removal device of claim 7, wherein the heating plate comprises a hole (63) to let the chemical solution pass through [Fig. 5; col. 7, lines 53-58].  
Regarding claim 10,
McCallum discloses the stain removal device of claim 1, wherein the absorption component is made of active carbon [col. 11, lines 53-56]. 
Regarding claim 11,
McCallum discloses a container (136a) for containing a chemical solution, said container being adapted to cooperate with the stain removal device of claim 1 [Fig. 13; col 13, lines 7-41].  
It is noted that the recitation “a container for containing a bleach chemical solution” is a statement of intended use which does not patentably distinguish over the prior art since McCallum meets all the structural elements of the claim and is capable of the recited intended use if so desired.  See MPEP 2114.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Since the container is capable of containing a bleach chemical solution, the claim is therefore met.
Regarding claim 12,
McCallum discloses the container of claim 11, said container (136a) corresponding to a refillable tank [Fig. 13; col. 13, lines 7-11].  It is noted that the term “refillable” is a statement of intended use which does not patentably distinguish over McCallum since the container meets all the structural elements of the claim and is capable of being refilled if so desired.  See MPEP 2114.
Regarding claim 13,
McCallum discloses the container of claim 12, said container (136a) corresponding to a removable cartridge [Fig. 13; col. 13, lines 7-11].  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 3,721,026 to McCallum (hereafter “McCallum”) as applied to claim 7 above, and further in view of US Pub. 2007/0267049 to Righetto (hereafter “Righetto”).
Regarding claim 8,
McCallum discloses the stain removal device of claim 7, wherein the system to carry the bleach chemical solution comprises conveying the solution from the pressurized aerosol container (136a) through conduit (158a) and sprayed from the nozzle (157a) [Fig. 13; col. 13, lines 7-41].  McCallum does not teach that said system comprises a liquid pump.  However it is well known in the art to use a liquid pump in a stain removal device for supplying a cleaning solution; for example, Righetto discloses a stain removal device comprising a pressurized aerosol container (26) containing cleaning solution that is pumped (via liquid pump 18) through conduit (28) and sprayed from the nozzle (30) [Fig. 1; ¶0044-¶0045].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the solution supply system configuration of McCallum with the liquid pump supply system taught by Righetto in order to predictably convey the cleaning solution from the container to the nozzle.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

13.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 3,721,026 to McCallum (hereafter “McCallum”) in view of US Pub. 2015/0225891 to Clowes (hereafter “Clowes”).
Regarding claim 14,
McCallum discloses a method of treating a stained area on a cloth, comprising the steps of: 
dosing a chemical solution onto the stained area (via 157a) [Fig. 7a, 13; col. 6, lines 45-52; col. 13, lines 34-41]; 
heating the stained area (via heating plate 32) [Fig. 7c; col. 9, lines 18-26];
enclosing the heated stained area (vacuum applied at vacuum enclosure 22 lifts fabric tight maintaining a constant friction tension at a periphery of the heated stained area) [Fig. 5, 8; col. 7, lines 51-58; col. 9, lines 65-68]; 
absorbing vapours of said chemical solution generated from the stained area (via active carbon filter 112) [Fig. 2; col. 11, lines 47-62].
McCallum teaches that the chemical solution may be of varying formulas [col. 4, line 19] including chemical cleaning aids [col. 4, lines 36-44], wherein the scope of chemicals which can be used includes spotting solutions [col. 13, line 64 – col. 14, line 2].  McCallum does not explicitly teach that the chemical solution is a bleach chemical solution.  However it is old and well known in the art to use bleach chemical solutions for cleanings fabrics and removing stains; for example, Clowes similarly discloses a stain removal device that supplies a chemical solution (via 132) comprising bleach to fabric in order to remove stains [Fig. 13; ¶0020].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a bleach cleaning solution in the device/method of McCallum in order to predictably clean the fabric and remove stains. 
Regarding claim 15,
McCallum discloses the method of claim 14, further comprising the step of: 
drawing air (via fan 24) containing said vapours (through holes 63) [Fig. 5, 8; col. 7, lines 12-27, 51-57] .   

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711